DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior arts of reference fail to teach wherein said 
13. “ wherein the encapsulation unit comprises at least two inorganic encapsulation layers and an organic encapsulation layer between the at least two inorganic encapsulation layers; and wherein at least one of the plurality of touch lines disposed in the non-active area of the substrate is disposed between the inorganic encapsulation layers and touch passivation film.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over RHE et al. (2018/0151662) “RHE” in view of AHN (2017/0371465).

As of claim 1, RHE teaches
A display device comprising:
a light-emitting element ([0053], OLE Fig.4) disposed on a substrate (SUB Fig.6A);
a plurality of touch electrodes (Tx Fig.8A, [0082]) disposed on the encapsulation unit (ENC Fig.8A);
display link lines (RW, DL, TW, Figs.5, 7, [0082]) electrically connected to the light-emitting element, the display link lines being disposed in a non-active area of the substrate (ZA Figs.5, 7);
a plurality of touch lines (lines connected to Tx on the active area AA, see Figs.5, 7, [0066]) electrically connected to the plurality of touch electrodes (Tx Fig.8A, [0082]), the plurality of touch lines extending from an active area (active area AA, see Figs.5, 7) to a bending area (BA Fig.5) of the nonactive area (ZA Fig.5)
RHE fails to specifically teaches wherein said 
an encapsulation unit disposed on the light-emitting element ; 
a touch passivation film disposed on the plurality of touch electrodes, the touch passivation film contacting the plurality of touch lines disposed in the bending area

However, AHN teaches wherein said 
an encapsulation unit (104 Fig.4, [0063]) disposed on the light-emitting element (102 Fig.4, [0063]) ; 
a touch passivation film (128 Figs.7A, 7B) disposed on the plurality of touch electrodes ([0065] teaches an independent layer with the touch sensor electrodes and/or other components associated with sensing of touch input (referred hereinafter as touch-sensor layer 112) may be provided in the flexible display 100), the touch passivation film contacting the plurality of touch lines ([0118], 120 Fig.8A) disposed in the bending area ([0129], Bending area Fig.8A).
Therefore, it would have been obvious to one ordinary skill in the art at the time of the effective filing date to combine RHE apparatus with the teaching of AHN as shown above, in order to provide protection to the OLED element and electrodes (see [0063], [0118]). 

As of claim 2, AHN teaches
wherein the display link lines and the plurality of touch lines disposed in the bending area are disposed on a same layer and are formed of different materials (AHN [0066] teaches The touch sensor layer 112 may include a layer formed of one or more deformable dielectric materials. One or more electrodes may be interfaced with or positioned near the touch sensor layer 112, [0070] teaches If desired, the bend portion may be provided with a touch sensor layer 112 and/or the layer of electro-active material even though the secondary display area for displaying information is not 
As of claim 3, AHN teaches
wherein the touch passivation film is disposed on the plurality of touch lines and the display link lines disposed in the bending area (see Figs.7A, 7B, 8A, 8B). 
As of claim 4, AHN teaches
wherein the touch passivation film contacts each of the plurality of touch lines and the display link lines disposed in the bending area ([0065] teaches an independent layer with the touch sensor electrodes and/or other components associated with sensing of touch input (referred hereinafter as touch-sensor layer 112) may be provided in the flexible display 100, Figs.7A, 7B, 8A, 8B).
As of claim 5, RHE teaches wherein said further comprising:
a touch pad (TP Fig.5) connected to each of the plurality of touch lines (Tx Fig.8A, [0082]); and
a display pad (DP Fig.5) connected to each of the display link lines (RW, DL, TW, Figs.5, 7, [0082]).
Further, AHN teaches wherein the touch pad and the display pad are disposed at different rows ([0034] teaches pads that may be disposed on a separate printed circuit board 200 and coupled to a connection interface (e.g., pads, bumps, pins, etc.) disposed in the non-display ).

As of claim 6, RHE as modified by AHN failed to specifically teach “wherein the display link lines are disposed between touch pads, or the plurality of touch lines are disposed between display pads”. Examiner’s position is that it is a design choice. 
Further, since the disclosure offers no criticality and no unexpected results for having “wherein the display link lines are disposed between touch pads, or the plurality of touch lines are disposed between display pads” then it is deemed a design choice. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have “wherein the display link lines are disposed between touch pads, or the plurality of touch lines are disposed between display pads” above as a mere design choice based on the specific device that it will be. 

As of claim 7, RHE teaches
wherein the non-active area (ZA Fig.6A) comprises:
the bending area (BA Fig.6A);
a pad area in which touch pads and display pads are disposed (PA Figs.5, 6A).
Further, AHN teaches 

a second link area (Routing area Figs.6A, Routing area (B) Figs.9B, 9C)  disposed between the bending area (Bend Allowance Section in Fig.9B) and the pad area (Pad area where PCB 200 is located). 
As of claim 8, AHN teaches
wherein the plurality of touch lines disposed in each of the first link area and the bending area are disposed on a same layer (132 Figs.9B, 9C).

As of claim 9, RHE as modified by AHN failed to specifically teach “wherein each of outer signal lines comprising the display link lines and the plurality of touch lines is alternately disposed on a different layer from an outer signal line adjacent thereto in the second link area”. Examiner’s position is that it is a design choice. 
Further, since the disclosure offers no criticality and no unexpected results for having “wherein each of outer signal lines comprising the display link lines and the plurality of touch lines is alternately disposed on a different layer from an outer signal line adjacent thereto in the second link area” then it is deemed a design choice. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have “wherein each of outer signal lines comprising the display link lines and the plurality of touch lines is alternately disposed on a different layer from an outer signal line adjacent thereto in the second link area” above as a mere design choice based on the specific device that it will be. 
As of claim 10, AHN teaches
Further comprising a color filter disposed above or under each of the touch electrodes (AHN [0070, 0071] teach color filter layer which obviously would be under the touch sensor layer 112 Fig.4).
As of claim 11, RHE as modified by AHN failed to specifically teach wherein said “further comprising at least one dam disposed in the first link area, wherein the plurality of touch lines are disposed along a lateral surface of the dam”. Examiner’s position is that it is a design choice. 
Further, since the disclosure offers no criticality and no unexpected results for having wherein said “further comprising at least one dam disposed in the first link area, wherein the plurality of touch lines are disposed along a lateral surface of the dam” then it is deemed a design choice. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have wherein said “further comprising at least one dam disposed in the first link area, wherein the plurality of touch lines are disposed along a lateral surface of the dam” above as a mere design choice based on the specific device that it will be. 

As of claim 12, RHE as modified by AHN failed to specifically teach wherein said “further comprising a bending opening exposing the substrate between the display link lines and the plurality of touch lines”. Examiner’s position is that it is a design choice. 
Further, since the disclosure offers no criticality and no unexpected results for having wherein said “further comprising a bending opening exposing the substrate between the display link lines and the plurality of touch lines” then it is deemed a design choice. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have wherein said “further comprising a bending opening exposing the substrate between the display link lines and the plurality of touch lines” above as a mere design choice based on the specific device that it will be. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628